Citation Nr: 0512002	
Decision Date: 04/29/05    Archive Date: 05/11/05

DOCKET NO.  02-21 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for dental disability.

2.  Entitlement to service connection for dental treatment 
purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to July 
1984, and from January 1991 to March 1991.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2002 RO decision which denied service connection 
for dental disability and also denied service connection for 
dental treatment purposes.  In March 2003, the veteran 
testified at a hearing at the RO.

The Board notes that the veteran's claim originally included 
a claim for service connection for pseudofolliculitis barbae.  
Such claim was granted by the RO in a September 2004 
decision, and this represents a full and complete grant of 
the benefits sought regarding this issue.  In written 
argument submitted to the Board in February 2005, the 
veteran's representative has indicated disagreement with the 
original disability rating assigned for pseudofolliculitis 
barbae following the grant of service connection.  The Board 
notes that such disagreement should be submitted by the 
veteran or his representative to the RO as a timely notice of 
disagreement prior to further adjudication of the claim.  
Thus, this issue is not currently on appeal before the Board 
and will not be addressed in this decision.  


FINDINGS OF FACT

1.  The veteran had his upper and lower third molars 
extracted during service.

2.  The evidence does not show that the veteran has a dental 
disability resulting from a combat wound or other service 
trauma.

CONCLUSIONS OF LAW

1.  A dental disability was not incurred in or aggravated by 
active service.  38 C.F.R. § 3.381 (2004).

2.  The veteran has not submitted a claim for service 
connection for a dental disability for the purpose of 
obtaining VA outpatient dental treatment upon which relief 
may be granted.  38 U.S.C.A. §§ 1712, 5107 (West 2002) 38 
C.F.R. §§ 3.381, 17.161 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
appellant's claims.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the appellant of evidence and 
information necessary to substantiate his claims and  inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b);  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
claims and which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf by means of the discussions in a letter 
dated in February 2002, and in the November 2002 statement of 
the case and the September 2004 supplemental statement of the 
case.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 
3.159(c),(d).  The duty to assist also includes obtaining 
records of relevant treatment at VA facilities, and any other 
relevant records held by any Federal department or agency 
identified by the appellant.  If VA is unable to obtain 
records identified by the appellant, VA must notify him of 
the identity of the records that were not obtained, explain 
the efforts taken to obtain the records, and describe any 
further action to be taken.

The Board finds that VA has met its duty to assist the 
appellant in the development of his claims under the VCAA.  A 
VA dental rating sheet is of record which pertains to the 
appellant's claims.  Service and VA medical records have been 
associated with the claims file, and there do not appear to 
be any outstanding medical records that are relevant to this 
appeal.  The appellant was advised to provide VA with 
information concerning any evidence he wanted VA to obtain or 
to submit the evidence directly to VA.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  



II.  Service connection for dental disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, periodontal disease (pyorrhea), and 
Vincent's stomatitis are defined as non-disabling conditions, 
and may be considered service-connected solely for the 
purpose of determining entitlement to dental examinations or 
outpatient dental treatment.  38 C.F.R. § 3.381 (1999).

Effective June 8, 1999, VA amended some of the regulations 
used to adjudicate claims relating to entitlement to 
outpatient dental treatment.  64 Fed. Reg. 30392-30393 
(1999).  In applying the rating criteria to this case, the 
Board notes that 38 C.F.R. § 3.149 (1998) was removed and 
reserved with the June 1999 regulatory change.  However, 
there was no change in the determination that treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease (pyorrhea) are not 
disabling conditions.  See 38 C.F.R. § 3.381.

Service connection of dental conditions will be established 
under these circumstances:

 (a) Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in Sec. 17.161 of this chapter.  (b) The rating 
activity will consider each defective or missing tooth and 
each disease of the teeth and periodontal tissues separately 
to determine whether the condition was incurred or aggravated 
in line of duty during active service.  When applicable, the 
rating activity will determine whether the condition is due 
to combat or other in-service trauma, or whether the veteran 
was interned as a prisoner of war.  (c) In determining 
service connection, the condition of teeth and periodontal 
tissues at the time of entry into active duty will be 
considered. Treatment during service, including filling or 
extraction of a tooth, or placement of a prosthesis, will not 
be considered evidence of aggravation of a condition that was 
noted at entry, unless additional pathology developed after 
180 days or more of active service.  (d) The following 
principles apply to dental conditions noted at entry and 
treated during service:  (1) Teeth noted as normal at entry 
will be service- connected if they were filled or extracted 
after 180 days or more of active service.  (2) Teeth noted as 
filled at entry will be service- connected if they were 
extracted, or if the existing filling was replaced, after 180 
days or more of active service.  (3) Teeth noted as carious 
but restorable at entry will not be service-connected on the 
basis that they were filled during service.  However, new 
caries that developed 180 days or more after such a tooth was 
filled will be service-connected.  (4) Teeth noted as carious 
but restorable at entry, whether or not filled, will be 
service-connected if extraction was required after 180 days 
or more of active service.  (5) Teeth noted at entry as non-
restorable will not be service-connected, regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service connected, regardless of treatment 
during service.  (e) The following will not be considered 
service-connected for treatment purposes:  (1) Calculus;  (2) 
Acute periodontal disease;  (3) Third molars, unless disease 
or pathology of the tooth developed after 180 days or more of 
active service, or was due to combat or in-service trauma; 
and  (4) Impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.  (f) Teeth 
extracted because of chronic periodontal disease will be 
service-connected only if they were extracted after 180 days 
or more of active service.  38 C.F.R. § 3.381.

The veteran seeks service connection for a dental disability.  
He served on active duty in the Navy from September 1981 to 
July 1984 and from January 1991 to March 1991.  His service 
medical records are negative for any dental disability or 
condition at the time of his entrance examination in 
September 1981.  In May 1983, he was seen with a notation of 
"needs scaling", and in July 1983 he was referred for 
evaluation for extraction of his third molars.  In August 
1983 he underwent extraction of his upper and lower third 
molars (teeth numbers 1, 16, 17, and 32) without 
complication.  On examination in June 1984, his oral soft 
tissues were normal, there were no caries on dentation, and 
no treatment was indicated.  On his DD214 from his first 
period of service, it is indicated that a dental examination 
and treatment were not completed within 90 days prior to 
release from active duty.  During his second period of active 
service, periodontis is indicated in treatment records dated 
in 1991.

Dental records dated in November 1998 note bone loss with a 
reference for a periodontal consultation.

In a VA dental rating sheet dated in May 2002, it was 
indicated that the veteran had no dental trauma, combat 
injury, or prisoner of war status.

In March 2003, the veteran testified at a hearing at the RO.  
He said that he was told that he had some bone loss at the 
time of his molar extractions.  He indicated that it was his 
understanding that some additional dental work would be done 
for this in the future.  He stated that this work had still 
not been accomplished at the time of his discharge from 
service.  He reported that he sought treatment for this 
shortly after service but was turned down for reasons he 
couldn't remember.

Upon consideration of the above evidence, the Board finds 
that there is no evidence in the service medical records 
which establishes that the veteran suffered dental trauma 
during service.  The May 2002 VA dental report indicated no 
dental trauma, combat injury, or prisoner of war status 
during service.  Furthermore, there is no indication that he 
has any current dental condition which related to service.  
Even assuming that he does, it is not shown that he has a 
service-connected dental condition for which compensation 
would be permitted, and thus service connection for a dental 
disability is not warranted.

The Board concludes that a dental disability was not incurred 
in or aggravated by service.  As the preponderence of the 
evidence is against the claim for service connection for a 
dental disability, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Service connection for dental treatment purposes

Outpatient dental treatment may be authorized by the Chief, 
Dental Service, for beneficiaries defined in 38 U.S.C. 
1712(b) and 38 CFR 17.93 to the extent prescribed and in 
accordance with the applicable classification and provisions 
set forth in this section.  (a) Class I. Those having a 
service-connected compensable dental disability or condition, 
may be authorized any dental treatment indicated as 
reasonably necessary to maintain oral health and masticatory 
function. There is no time limitation for making application 
for treatment and no restriction as to the number of repeat 
episodes of treatment.  (b) Class II. (1)(i) Those having a 
service-connected noncompensable dental condition or 
disability shown to have been in existence at time of 
discharge or release from active service, which took place 
after September 30, 1981, may be authorized any treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition, but only 
if:  (A) They served on active duty during the Persian Gulf 
War and were discharged or released, under conditions other 
than dishonorable, from a period of active military, naval, 
or air service of not less than 90 days, or they were 
discharged or released under conditions other than 
dishonorable, from any other period of active military, 
naval, or air service of not less than 180 days;  (B) 
Application for treatment is made within 90 days after such 
discharge or release.  (C) The certificate of discharge or 
release does not bear a certification that the veteran was 
provided, within the 90- day period immediately before such 
discharge or release, a complete dental examination 
(including dental X-rays) and all appropriate dental 
treatment indicated by the examination to be needed, and  (D) 
Department of Veterans Affairs dental examination is 
completed within six months after discharge or release, 
unless delayed through no fault of the veteran.  (ii) Those 
veterans discharged from their final period of service after 
August 12, 1981, who had reentered active military service 
within 90 days after the date of a discharge or release from 
a prior period of active military service, may apply for 
treatment of service-connected noncompensable dental 
conditions relating to any such periods of service within 90 
days from the date of their final discharge or release.  
(iii) If a disqualifying discharge or release has been 
corrected by competent authority, application may be made 
within 90 days after the date of correction.  (2)(i) Those 
having a service-connected noncompensable dental condition or 
disability shown to have been in existence at time of 
discharge or release from active service, which took place 
before October 1, 1981, may be authorized any treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition, but only 
if:  (A) They were discharged or released, under conditions 
other than dishonorable, from a period of active military, 
naval or air service of not less than 180 days.  (B) 
Application for treatment is made within one year after such 
discharge or release.  (C) Department of Veterans Affairs 
dental examination is completed within 14 months after 
discharge or release, unless delayed through no fault of the 
veteran.  (ii) Those veterans discharged from their final 
period of service before August 13, 1981, who had reentered 
active military service within one year from the date of a 
prior discharge or release, may apply for treatment of 
service- connected noncompensable dental conditions relating 
to any such prior periods of service within one year of their 
final discharge or release.  (iii) If a disqualifying 
discharge or release has been corrected by competent 
authority, application may be made within one year after the 
date of correction.  (c) Class II (a). Those having a 
service-connected noncompensable dental condition or 
disability adjudicated as resulting from combat wounds or 
service trauma may be authorized any treatment indicated as 
reasonably necessary for the correction of such service-
connected noncompensable condition or disability.  (d) Class 
II(b). Those having a service-connected noncompensable dental 
condition or disability and who had been detained or interned 
as prisoners of war for a period of less than 90 days may be 
authorized any treatment as reasonably necessary for the 
correction of such service- connected dental condition or 
disability.  (e) Class II(c). Those who were prisoners of war 
for 90 days or more, as determined by the concerned military 
service department, may be authorized any needed dental 
treatment.  (f) Class IIR (Retroactive). Any veteran who had 
made prior application for and received dental treatment from 
the Department of Veterans Affairs for noncompensable dental 
conditions, but was denied replacement of missing teeth which 
were lost during any period of service prior to his/her last 
period of service may be authorized such previously denied 
benefits under the following conditions:  (1) Application for 
such retroactive benefits is made within one year of April 5, 
1983.  (2) Existing Department of Veterans Affairs records 
reflect the prior denial of the claim. All Class IIR 
(Retroactive) treatment authorized will be completed on a fee 
basis status.  (g) Class III. Those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability may 
be authorized dental treatment for only those dental 
conditions which, in sound professional judgment, are having 
a direct and material detrimental effect upon the associated 
basic condition or disability.  (h) Class IV. Those whose 
service-connected disabilities are rated at 100% by schedular 
evaluation or who are entitled to the 100% rate by reason of 
individual unemployability may be authorized any needed 
dental treatment.  (i) Class V. A veteran who is 
participating in a rehabilitation program under 38 U.S.C. 
chapter 31 may be authorized such dental services as are 
professionally determined necessary for any of the reasons 
enumerated in Sec. 17.47(g).  (j) Class VI. Any veterans 
scheduled for admission or otherwise receiving care and 
services under chapter 17 of 38 U.S.C. may receive outpatient 
dental care which is medically necessary, i.e., is for dental 
condition clinically determined to be complicating a medical 
condition currently under treatment. 38 C.F.R. § 17.161.

Upon consideration of the evidence of record, the Board finds 
that service connection for dental treatment purposes is not 
warranted.  The evidence does not establish that the veteran 
has a service-connected dental disability, and it is not 
shown that he sustained combat wounds or other trauma to his 
teeth while he was on active duty.  Furthermore, he does not 
satisfy any of the criteria set forth above in 38 C.F.R. 
§ 17.161 for outpatient dental treatment.  As such, his claim 
for service connection for the purpose of obtaining VA dental 
treatment must be denied.


ORDER

Service connection for a dental disability is denied.

Service connection for dental treatment purposes is denied.


                        
____________________________________________
C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


